Citation Nr: 0412312	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  97-10 151A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple chemical 
sensitivity, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a low back disorder 
(also claimed as swollen and painful joints and muscles), 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for skin rashes, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for sinusitis with 
upper respiratory disorders and bronchial asthma, including 
as due to an undiagnosed illness.

5.  Entitlement to service connection for a heart disorder, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran's period of service has not been verified by a 
service department.  It appears, however, that he had active 
military service from July 1988 to May 1991.  

In January 1994, the RO denied service connection for a low 
back disorder.

The RO, in May 1994, denied service connection, to include as 
due to an undiagnosed illness, for disability manifested by 
stomach pain/diarrhea, dizziness, headaches, swollen and 
painful joints, and chest pain.

The veteran, in August 1994, submitted a notice of 
disagreement (NOD) with rating decisions dated in January and 
May 1994 denying service connection, to include as due to an 
undiagnosed illness, for a low back condition, stomach 
pain/diarrhea, dizziness, headaches, swollen and painful 
joints, and chest pain.

In an August 1995 rating decision, the RO denied service 
connection for stomach pains and diarrhea; dizziness, chest 
pain, varying heart beat, fatigue, and shortness of breath; 
headaches, and swollen and painful joints; nervous systems 
problems and muscle problems; and multiple chemical 
sensitivities, to include as due to an undiagnosed illness.  
The veteran submitted an NOD in October 1995 with respect to 
the denials of service connection in the August 1995 RO 
rating decision.

In October 1995, the veteran raised additional claims of 
service connection for memory loss, and chronic sinusitis and 
lung congestion, as well as upper respiratory infections 
diagnosed as bronchial asthma with severe allergies.  In a 
separate statement in October 1995, the veteran raised a 
claim of service connection for a skin rash.  His claims were 
based primarily upon his service in Southwest Asia.

The RO, in February 1997, denied claims of service 
connection, to include as due to an undiagnosed illness, for 
stomach disorder to include diarrhea and constipation, heart 
condition, multiple chemical sensitivity, skin rash, swollen 
and painful joints and muscles, stuffy nose and sneezing with 
headaches, lung congestion, and respiratory infection 
diagnosed as asthmatic bronchitis.  In that same rating 
decision, the RO granted an increased rating to 100 percent 
for post-traumatic stress disorder (PTSD) with symptoms of 
nervousness; breathing problems with chest tightness/pain 
related to anxiety attacks, fatigue/constant tiredness, 
dizziness, varying heart beat/palpitations, memory and 
concentration problems and sleep disorder.  

In February 1997, the RO issued a statement of the case on 
the issues of service connection for stomach disorder to 
include diarrhea and constipation, multiple chemical 
sensitivity, and swollen and painful joints and muscles, to 
include as due to an undiagnosed illness.

The veteran, in April 1997, filed a notice of disagreement 
pertaining to the denial of service connection for chronic 
stomach pain, swollen and painful joints and muscles, severe 
low back pain, chronic sinusitis and upper respiratory 
problems/bronchial asthma, chemical sensitivity, heart murmur 
and palpitations, and skin rashes.  In April 1997, the 
veteran filed a VA form 9.  In June 1997, he was issued a 
supplemental statement of the case (SSOC) on the issues 
listed in the April 1997 notice of disagreement.  In the 
SSOC, his claim of service connection for swollen and painful 
joints and muscles was expanded to include a low back 
disorder.  In August 1997, VA received what the Board 
considers a substantive appeal on the issues of service 
connection for chronic sinusitis and upper respiratory 
problems/bronchial asthma, heart murmur and palpitations, and 
skin rashes.

In September 2003, the RO granted service connection for 
irritable bowel syndrome (claimed as a stomach disorder with 
diarrhea).

Given the procedural history outlined above, the only 
remaining issues for consideration are entitlement to service 
connection, to include as due to an undiagnosed illness, for 
headaches, multiple chemical sensitivity, a low back disorder 
(also claimed as swollen and painful joints and muscles), 
skin rashes, sinusitis with upper respiratory disorders and 
bronchial asthma, and for a heart disorder.

In June 1994 and in March 1995, the veteran raised a claim 
for a total rating based on individual unemployability.  
Since the veteran has subsequently been granted a 100 percent 
schedular rating for PTSD, his claim for a TDIU rating has 
been rendered moot.

As further discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification if further action is required on 
the part of the appellant.


REMAND

The veteran reports that he had active military service from 
August 1988 to August 1991.  The Board observes that his 
dates of active military service, including service in 
Southwest Asia, have not been verified and documented in the 
record.  The RO should obtain the veteran's service personnel 
file, including his DD 214.

With respect to the claim of service connection for multiple 
chemical sensitivity, the Board observes that the veteran 
claims that he was exposed to several environmental hazards 
during his service in Southwest Asia.  In a hospital summary 
covering the period of November to December 1993 a physician 
stated that "it was felt that given the spectrum of the 
veteran's symptoms and complaints and his history of previous 
chemical exposure that the veteran might have a multiple 
chemical sensitivity syndrome."  On VA examination in 
December 1993 the veteran alleged that he had experienced 
multiple chemical sensitivity since his service in the 
Persian Gulf region.  On examination he was found to have an 
acneform rash on the trunk and a nonspecific maculopapular 
rash in the forehead.  The facts in the instant case warrant 
further development of the evidence.  In this regard, the 
veteran should be scheduled for a VA examination to address 
the question as to whether the veteran has a disability or 
disabilities due to multiple chemical sensitivity which is 
due to service, including his service in Southwest Asia.  

Turning to the claim of service connection for a low back 
disorder (also claimed as swollen and painful joints and 
muscles), the Board observes that service medical records 
reveal that in April and May 1991, the veteran reported a 
history of injuring his back in Saudi Arabia.  He complained 
of having back pain.  In April 1991, he was diagnosed as 
having a possible herniated nucleus pulposes and on another 
occasion he was diagnosed as having a recurrent lumbosacral 
strain.   During a May 1991 discharge examination, the 
veteran gave a history of having back pain and swollen 
joints.  Physical examination revealed a normal spine.  VA 
examination in December 1993 revealed that the veteran had a 
history of lumbosacral strain discomfort, mechanical, without 
any history of or clinical evidence to suggest any lower 
extremity radiculopathy.  VA examination in May 2002 revealed 
a diagnosis of moderate lumbosacral strain.  Prior to an 
adjudication of the claim, the veteran should be scheduled 
for an orthopedic examination, to include an opinion as to 
whether the veteran currently has a back disorder which is 
related to the diagnosed recurrent lumbosacral strain in 
service.  

As it pertains to the claim of service connection for a skin 
rash, the Board observes that service medical records from 
1990 to 1991 show periodic treatment for skin rashes.  During 
this time, the veteran was diagnosed as having contact 
dermatitis and tinea pubis.  Post-service medical records 
from 1994 to 2002 reveal diagnoses of contact dermatitis and 
eczema affecting various parts of his body.  Given the 
medical evidence of record, the veteran should be scheduled 
for a dermatology examination for the purpose of determining 
whether his current skin disorder is related to service.

Regarding the claim of service connection for sinusitis with 
upper respiratory disorders and bronchial asthma, the Board 
notes that service medical records show that the veteran 
complained on numerous occasions of being short of breath and 
of having difficulty breathing.  From 1988 to 1991, he was 
diagnosed as having an upper respiratory infection, allergic 
bronchospasm, and mild respiratory compromise.  Post-service 
medical records from 1994 to 2002 reveal diagnosis of chronic 
sinusitis, mild asthma, allergic rhinitis, and asthmatic 
bronchitis.  There is a medical question as to whether the 
veteran's current sinusitis with respiratory disorders are 
related to his complaints of having problems breathing in 
service and the subsequent diagnoses of respiratory 
infection, allergic bronchospasm, and mild respiratory 
compromise.  Therefore, the veteran should be scheduled for a 
VA examination to include an opinion to address the medical 
question at hand.

A review of the service medical records reveals that the 
veteran complained of chest pain on a few occasions between 
1988 to 1990.  Post-service medical records beginning in 1992 
show complaints of chest pain and irregular heart beat.  He 
was diagnosed as having sinus bradycardia with sinus 
arrhythmia.  In a February 1997 decision, the RO included the 
veteran's complaints of varying heartbeats and palpitations 
as part of his symptoms of his service-connected post-
traumatic stress disorder.  The question now becomes whether 
the veteran currently has a heart disorder, and not merely 
complaints of chest pain and irregular heartbeats which is 
related to service, including service in Southwest Asia.

Moreover, the Board observes that in May 1994 the RO denied 
the claim of service connection for headaches, to include as 
due to an undiagnosed illness.  In August 1994, the veteran 
submitted an NOD.  The RO has not issued a statement of the 
case or supplemental statement of the case which addresses 
this issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 
19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, the Board notes that, in May 2003, the RO issued the 
veteran a letter for the purposes of satisfying the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board observes that the letter failed to inform 
the veteran of the evidence necessary to substantiate a claim 
of service connection based upon having an undiagnosed 
illness due to service in Southwest Asia.  The veteran must 
be given an appropriate VCAA notice letter prior to the 
adjudication of his claims of service connection.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."

The Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision.  No further guidance has been provided by the 
Court.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should make arrangement with the 
appropriate service department to obtain 
the veteran's complete service personnel 
file and his DD 214.

2.  With respect to the claims of service 
connection, to include as due to an 
undiagnosed illness, the RO should send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claims.

3.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by him 
for multiple chemical sensitivity, a low 
back disorder, swollen and painful joints, 
skin rashes, heart problems, and sinusitis 
with upper respiratory disorders and 
bronchial asthma.  Thereafter, contact the 
medical providers and obtain copies of all 
related medical records that are not 
already of record.  

4.  Following the above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, respiratory, 
cardiovascular, dermatological, and general 
VA examinations.  Send the claims folder to 
the examiners for review.  

a.  The general medical examiner should 
state whether the veteran has a 
disability or disabilities caused by 
multiple chemical sensitivity.  Each 
disability caused by multiple chemical 
sensitivity should be specifically 
identified.  If the veteran has a 
disability or disabilities caused by 
multiple chemical sensitivities, the 
examiner should state whether such is a 
diagnosed condition.  If it is a 
diagnosed condition, the examiner should 
state whether such diagnosed condition 
is due to service, including any 
incidents of service.  If the examiner 
finds that the manifestations of 
multiple chemical sensitivity cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.  In addition, the general medical 
examiner should state whether the 
veteran's post-service diagnosis of 
sinusitis is related to service, 
including his complaints of having 
problems breathing.

b.  The orthopedic evaluation should 
determine whether the veteran currently 
has a diagnosed low back disorder and, 
if so, whether it is related to his 
complaints of low back pain and the 
subsequent diagnosis of lumbosacral 
strain in service.  The examiner should 
also determine whether there are 
objective signs of joint/muscle disease 
or other non-medical indicators that are 
capable of independent verification to 
account for the veteran's complaints of 
swollen and painful joints and muscle 
pain.  If there are objective signs or 
non-medical indicators of such swollen 
and painful joints and muscle disease, 
the examiner should, if possible, 
establish a diagnosis for the signs that 
are present.  (Each affected joint 
should be addressed.)  If a diagnosis 
cannot be established, this should be 
stated.  If there is a diagnosis which 
cannot be medically explained, this 
should also be reported.  The examiner 
should note whether the veteran suffers 
from a chronic disability of 
muscles/joints resulting from an 
undiagnosed illness.  (Again, each 
affected joint should be discussed.)  

c.  The dermatologic examination should 
determine whether the veteran has 
objective evidence of a skin disability.  
If so, the examiner should state whether 
the veteran's skin complaints are 
attributable to a diagnosed disability 
and if so, whether such diagnosed 
condition is related to service, 
including the rashes in service and the 
subsequent diagnoses of contact 
dermatitis and eczema in service.  If 
the manifestations cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

d.  The pulmonary examination should 
include an opinion as to whether the 
veteran currently has a respiratory 
disorder, including asthma and/or 
asthmatic bronchitis.  If so, the 
examiner should offer an opinion as to 
whether such diagnosed disorder is 
related to service, including the 
veteran's complaints of having problems 
breathing and being short of breath in 
service and/or whether it is related to 
diagnoses of allergic bronchospasm, mild 
respiratory compromise, and/or upper 
respiratory infections in service.

e.  The cardiology evaluation should 
include an opinion as to whether the 
veteran currently has a diagnosed heart 
disorder.  If a heart disorder is 
diagnosed, the examiner should state 
whether such diagnosed heart condition 
is due to service, including the 
complaints of chest pain in service.  

f.  The examiners must provide a 
complete rationale for all opinions 
provided, and should expressly state 
whether they have reviewed the claims 
file, including the veteran's service 
medical records.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA, the RO should again review 
the claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this Remand.

6.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of service connection 
for headaches, to include as due to an 
undiagnosed illness.  The veteran should 
be given the opportunity to thereafter 
perfect an appeal on this issue by filing 
a timely substantive appeal.  The claim 
for service connection for headaches will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.

7.  Regarding the claims of service 
connection, to include as due to an 
undiagnosed illness, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_______________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






